EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

12. (Currently amended) A method for use in a low-latency database analysis system, the method comprising: 
obtaining localization definition data for a locale other than a canonical locale, the localization definition data including a locale-specific phrase localization rule for a phrase and a canonical phrase localization rule for the phrase; 
in response to obtaining the localization definition data: 
generating a locale-specific index for locale using the localization definition data; and 
generating a locale-specific finite state machine for the locale using the localization definition data and a canonical finite state machine; 
generating a resolved-request in response to receiving, in the low-latency database analysis system, data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including locale-specific input data; 
obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the resolved-request by an in-memory database of the low-latency database analysis system; and 
outputting the results data for presentation to a user.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the May 26, 2022 Office Action, inter alia, Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. Applicant’s arguments are persuasive. Thus, the 35 U.S.C. 101 rejection has been withdrawn. 

In the May 26, 2022 Office Action, inter alia, claims 1, 2, 8, 12, 13, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Hörnkvist et al. U.S. Patent Publication (2012/0109970; hereinafter: Hörnkvist) in view of De Smet et al. U.S. Patent Publication (2012/0079464; De Smet) and further in view of Bennett U.S. Patent Publication (2010/0005081; hereinafter: Bennett).

Hörnkvist, De Smet, and Bennett alone, or in combination, fail to describe or render obvious, in response to obtaining the data expressing the usage intent, generating a resolved- request by: obtaining a locale-specific token representing the locale-specific input data by traversing the locale-specific index, wherein obtaining the locale-specific token includes obtaining a canonical token associated with locale-specific token; in response to obtaining the locale-specific token, obtaining a locale-specific phrase by traversing the locale-specific finite state machine; in response to identifying the locale-specific phrase, obtaining a canonical phrase corresponding to the locale-specific phrase, the canonical phrase including the canonical token; generating a data-query based on the canonical phrase; obtaining results data responsive to the data expressing the usage intent by executing a query corresponding to the data-query by an in-memory database of the low-latency database analysis system; and outputting the results data for presentation to a user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

      Tandon et al., U.S. Patent Publication (2016/0098450) teaches a hardware accelerator for performing queries into, for example, an indexed text log files is formed of plurality of hardware execution units each executing a partial query program upon the same full set of input data.

Kaiser et al., U.S. Patent Publication (2005/0289124) teaches processing natural language queries and generating corresponding semantic tokens.

Appelt et al., U.S. Patent Publication (2003/0078766) teaches a natural language information querying system includes an indexing facility configured to automatically generate indices of updated textual sources based on one or more predefined grammars and a database coupled to the indexing facility to store the indices for subsequent searching.

Ponti et al. Non Patent Publication (“Modeling Language Variation and Universals: A Survey on Typological Linguistics for Natural Language Processing”, 2019) discloses capturing structural and semantic variation across the world’s languages. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
September 9, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000